Title: David Bailie Warden to Thomas Jefferson, 24 July 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
                  Sir, 
                  Washington, 24 July, 1811—
          
		  
		  
		  I beg leave to inform you, that I have received the volume for general La Fayette. I
			 shall set out tomorrow, for annapolis, where I expect to embark for France, with mr Barlow, in the course of a few days—
		  the French Minister has received dispatches from France announcing the Emperors’ decision to admit into the ports of his Empire, the productions of the United States—It is stated, that the duties, on american 
                  
                  
                  articles, with the exception of tobacco, will be but one half of the late tariff—I am, Sir, with great respect, 
                        
                      
                     your ever obliged Servt
          
            D. B.
            Warden
        